Citation Nr: 0833934	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
instability associated with medial meniscectomy of the left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease secondary to medial meniscectomy 
of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The veteran had active service from April 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
post-meniscectomy instability of the left knee has been 
productive of intermittent pain upon ambulation, occasional 
"popping," locking up, and giving out.  Lachman's and 
McMurray's were negative.  The cruciate and collateral 
ligaments were intact.    

2.  Throughout the rating period on appeal, the veteran's 
degenerative joint disease of the left knee has been 
productive of complaints of pain.  Objectively, the evidence 
shows flexion to no worse than 80 degrees, and extension to 1 
degree, and slight demonstrated additional functional 
limitation due to pain and weakness, such as occasional 
missed work and inability to stand or walk for long periods 
of time.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for instability associated with medial 
meniscectomy of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5258, 5259 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease secondary to 
medial meniscectomy of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the veteran in December 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the letter described the 
process of determining disability rating, providing examples 
of evidence considered in the process, and effective date.

The Board finds that the December 2006 letter satisfies the 
notification and assistance requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), including the 
requirements of Dingess and Vasquez-Flores.  Moreover, the 
August 2007 SOC provided all criteria used to rate joint 
disabilities.  Additionally, the January 2007 rating 
decision, August 2007 SOC, and October 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.

With regard to VA's duty to assist, the Board notes that, in 
the August 2007 Form 9, the veteran asserted the most recent 
VA examination was inaccurate and insufficient.  However, his 
examination was performed by a competent, trained physician, 
and there is nothing in the record to suggest any inaccuracy 
in the orthopedic examination.  There is no reason to remand 
this case for another examination on this basis.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Diagnostic Codes relevant to this case are 5003, 5010, 
and 5257 - 5261.  The Board notes that the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).  Likewise, the VA General Counsel has also held 
that, when x-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in limitation of motion and/or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to 
warrant a separate rating for arthritis based on X-ray 
findings and limited motion under Diagnostic Codes 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  However, 
as will be discussed below, the veteran has already been 
awarded separate evaluations for instability and arthritis of 
the knee.  Therefore, the Board will not pursue further 
analysis of whether the veteran is entitled to a separate 
rating.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

Service connection for instability associated with medial 
meniscectomy of the left knee was originally granted in 
September 1971.  A disability rating of 30 percent is 
currently assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 and 5259, for the rating period on appeal.  

Service connection for degenerative joint disease associated 
with medial meniscectomy of the left knee was granted in a 
January 2004 rating decision.  The veteran was assigned a 
disability rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5260, effective throughout the 
rating period on appeal.

The veteran contends he is entitled to higher ratings based 
on his current level of knee disability. 

The Board will begin by reviewing the medical records 
relating to the rating period on appeal.  

The veteran presented to the VA outpatient clinic in January 
2005 reporting worsening knee pain that included searing pain 
and an occasional popping sensation.  The doctor diagnosed 
degenerative joint disease and referred the veteran for an 
orthopedic consultation.  There is no indication in the 
evidence of record that the orthopedic consultation took 
place.  

Next, the veteran reported intermittent left knee pain in 
June 2006.  The doctor diagnosed knee pain and prescribed an 
analgesic ointment.  

X-rays taken in July 2006 showed severe tricompartmental 
degenerative joint disease of the left knee with severely 
narrowed medial compartment and osteophytes.

In July 2006, the veteran reported that his left knee "gives 
up."  The doctor diagnosed degenerative joint disease of the 
left knee, referred the veteran for an orthopedic 
consultation and ordered x-rays.  X-rays taken the same month 
revealed severe tricompartmental degenerative joint disease 
changes of the left knee with a severely narrowed medial 
compartment and osteophytes with bone to bone contact (also 
noted in the September 2003 x-rays).  

A VA examination was conducted in January 2007.  The examiner 
noted he did not have access to the claims file.  
Furthermore, the veteran was uncooperative in providing a 
history and physical.  He noted that the veteran had a medial 
meniscectomy around 1970.  The veteran reported progressive 
left knee pain that did not cause him to miss work.  The 
veteran stated he did drive a car, but would not discuss any 
activities he did at home, nor would he provide any 
information regarding flare-ups, repetitive motion, or 
fatigue.  Objectively, the veteran could flex the knee 80 
degrees without pain.  There was no effusion, but there were 
subpatellar crepitations.  Lachman's and McMurray's were 
negative.  The cruciate and collateral ligaments were intact.  
There were no changes in repetitive motion, range of motion, 
fatigue, endurance, coordination, or pain level.  The 
examiner diagnosed internal derangement of the left knee, 
open arthrotomy of the left knee, severe degenerative 
arthritis of the left knee, and chronic pain secondary to 
degenerative arthritis of the left knee.  

In May 2007, the veteran reported to the outpatient clinic 
reporting chronic left knee pain that flared up from time to 
time and that the left knee occasionally buckled.  He stated 
he had an immobilizer at home and requested an analgesic 
balm, which he said worked well.  The doctor diagnosed acute 
on chronic left knee tendonitis and prescribed an analgesic.  

Later that month, on May 19th, the veteran reported that the 
previous night he stood up and felt a pop and had pain in the 
left lateral part of his left knee.  The examiner noted that 
the veteran's left knee was stable and prescribed Naproxen 
for pain.

In June 2007, the veteran stated his left knee was worsening 
and that it now gave out and locked up on ambulation with 
pain.  The doctor made a referral for an orthopedic 
consultation.  X-rays were also taken that month and revealed 
severe tricompartmental degenerative joint disease with 
marked narrowing of the medial joint compartment with bone-
on-bone noted.  There were loose bodies anteriorly and no 
effusion.  

A letter from Dr. R. E. N., a chiropractor, written sometime 
in or after August 2007, reveals that the veteran sought 
treatment with Dr. N. in August 2007 with a complaint of 
ongoing knee pain that began in the time he was in the Air 
Force but worsened beginning in June 2006.  The veteran 
stated the pain had worsened to a point where he had to miss 
work because of his inability to walk and stand for long 
periods of time.  The veteran reported pain 75 to 100 percent 
of the time that he is awake, severely limiting his ability 
to squat, stoop, walk or kneel for long periods of time, and 
play competitive sports.  He also reported difficulty 
sleeping due to pain.  Range of motion studies revealed 
flexion of the left leg to 92 degrees (mild restriction) and 
extension to 1 degree (no impairment).  The abduction stress 
test, used to confirm medial collateral ligament injury, was 
positive on the left, as was the adduction stress test, used 
to confirm lateral collateral ligament injury.  Dreyer's sign 
was present.  The chiropractor diagnosed derangement of the 
lateral meniscus, joint mice of the knee, and synovitis of 
the knee.  Further, he stated there was a high probability 
that the veteran's knee condition would remain unchanged in 
the future, and specifically, it would change by no more than 
3 percent in the next year.  The doctor opined the veteran 
would be unable to perform strenuous work indefinitely.    

The Board will now determine whether an increased evaluation 
is warranted for the veteran's left knee instability.  

INSTABILITY ASSOCIATED WITH MEDIAL MENISCECTOMY

Diagnostic Code 5259 relates to symptomatic semilunar removal 
of cartilage (such as a meniscectomy) and affords a maximum 
10 percent rating.  Diagnostic Code 5257 contemplates 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  A 10 percent rating is assigned where 
instability is slight, a 20 percent rating is assigned where 
instability is moderate, and a 30 percent rating is assigned 
where instability is severe. 

The veteran, as stated above, is currently assigned a rating 
of 30 percent under Diagnostic Codes 5257 and 5259.  This is 
the highest rating available under either Diagnostic Code.  

The Board has considered whether any other Diagnostic Code 
would allow for an increased rating here for the veteran's 
left knee disability manifested by instability.  However, as 
the evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is inapplicable.  Additionally, 
Diagnostic Code 5258 relates to dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  There is no evidence of dislocation 
of the meniscus in the evidence of record, and in any case, 
the highest evaluation available under Diagnostic Code 5258 
is 20 percent, so it would not afford a higher rating for 
this veteran.  

In sum, the Board finds that, based on the preponderance of 
the evidence, the criteria for a higher evaluation for 
instability of the left knee have not been met.  

DEGENERATIVE JOINT DISEASE
SECONDARY TO MEDIAL MENISCECTOMY

Next, the Board considers whether an increased evaluation is 
warranted with regard to degenerative joint disease secondary 
to the left knee medial meniscectomy.  

The veteran's left knee arthritis has been evaluated under 
Diagnostic Code 5010-5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Diagnostic Code 5260 relates to limitation of the flexion of 
the leg.  Where flexion is limited to 60, 45, 30 and 15 
degrees, disability ratings of 0, 10, 20 and 30 percent, 
respectively, are assigned.  

Diagnostic Code 5261 relates to limitation of the extension 
of the leg.  Where extension is limited to 45, 30, 20, 15, 
10, and 5 degrees, disability ratings of 0, 10, 20, 30, 40 
and 50 percent, respectively, are assigned.  

As stated above, the veteran in this case is currently 
assigned a 10 percent rating under Diagnostic Codes 5260 and 
5010.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, the evidence relating to limitation of motion is 
contained in the January 2007 VA examination, wherein the 
examiner noted flexion without pain up to 80 degrees.  
Additionally, in a private August 2007 treatment report, 
flexion was 92 degrees and extension was 1 degree.  However, 
the Board must consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination or 
fatigability such that the veteran's disability picture is 
more nearly approximated by at least a noncompensable rating.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The Board also must consider 
Diagnostic Code 5003, which allows for a 10 percent rating 
even in the absence of evidence of limitation of motion that 
would allow for a compensable evaluation under Diagnostic 
Codes 5260 and 5261.
  
The veteran in this case reported intermittent knee pain from 
2005 to 2007.  Most recently, in June 2007, he stated the 
pain was worsening.  He told the January 2007 VA examiner 
that his knee pain did not cause him to miss work.  However, 
in August 2007, he told Dr. R. E. N. that he did, in fact, 
miss work due to his inability to walk or stand for long 
periods of time.  Contained in the evidence of record are 2 
excuse from work slips from the VA medical center dated in 
May 2007 placing the veteran on light duty work restrictions 
with no prolonged standing or walking and no bending or 
stooping.       

Based on its review of the veteran's complaints of pain and 
limitation on functioning, the Board finds that there is no 
evidence to warrant a rating higher than 10 percent under 
Diagnostic Codes 5260 or 5261.  Indeed, the veteran's flexion 
and extension measurements do not allow for a compensable 
award under Diagnostic Codes 5260 and 5261.  

The Board also acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the same leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.  However, 
as already discussed, the medical findings do not establish 
loss of flexion or extension of the left leg to a compensable 
degree, and as such, separate evaluations for limited flexion 
and extension of the left knee are not applicable here.  
Again, additional limitation of function was considered in 
arriving at this conclusion.

Again, it was determined that the evidence fails to establish 
a compensable evaluation for limitation of motion of the left 
knee.  In this regard, Diagnostic Code 5003 provides that 
where application of the appropriate diagnostic code results 
in a noncompensable evaluation, a rating of 10 percent may be 
awarded where limitation of motion is objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, as a 10 percent 
evaluation is already assigned, such provisions cannot serve 
as a basis for a higher rating here.  Diagnostic Code 5003 
also enables a 20 percent rating applies where the record 
contains x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  However, such has not been 
demonstrated here.

Finally, the Board has considered whether any other 
Diagnostic Code would allow for an increased rating for 
degenerative joint disease.  However, the evidence fails to 
demonstrate ankylosis of the knee, so Diagnostic Code 5256 is 
inapplicable.  Further, there is no evidence the veteran has 
undergone a knee replacement, so Diagnostic Code 5055 is also 
inapplicable.  

In sum, the Board finds that, based on the preponderance of 
the evidence, the criteria for a higher evaluation for 
degenerative joint disease of the knee have not been met.  

Additionally, the Board has considered the complaints of pain 
and functional limitation detailed above, and acknowledges 
that the veteran is competent to give evidence about the 
symptoms he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, despite the complaints and the objective 
findings of left knee pain, the evidence nevertheless fails 
to demonstrate a disability picture that most nearly 
approximates a higher evaluation for either instability or 
degenerative joint disease of the left knee.  

Finally, while the veteran reports that he has missed work 
due to his knee pain, the evidence does not reflect that the 
disabilities at issue have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.
         

ORDER

Entitlement to a rating in excess of 30 percent for 
instability associated with medial meniscectomy of the left 
knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease secondary to medial meniscectomy 
of the left knee is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


